Title: From George Washington to John Tayloe, 10 December 1773
From: Washington, George
To: Tayloe, John



Dear Sir,
Mount Vernon Decr 10th 1773

Thinking it necessary that Mr Montague should be advised of the steps which have been taken in consequence of the Power of Attorney wch he Inclosed to you, Colo. Mason, & myself, I wrote the Inclosed Letter, & thought to have sent it to you from Williamsburg; but other business, and an attendance upon those with whom I had various matters to negotiate, occasion’d my neglecting it.
For the reason’s assigned in the Letter (herewith sent) which might be a good deal enlarged upon, and upon consulting Mr Waller as to the propriety, & legality of the measure, I am fully convinced of the utility of postponing the Sale of every part of the Estate till after finishing of the next Crop, which Mr Mercer assures me will probably be large, as there is a great deal of Wheat sown in very fine Land, which shall be applied in discharge of Mr Gravats Mortgage. If therefore you shall concur

with me in this opinion, and approve of the Letter in other parts, a place is left for you to Sign it, that it may be dispatched by the first opperty after getting to your hands. If on the other hand, you disapprove of the time of Sale, or the Letter generally, please to destroy it, & write any thing else you choose.
The original Deed to Messrs Hunter & Dick being, as Mr Mercer says, taken out of the Secretarys Office by Mr Thompson Mason, before it was recorded, prevented my getting an attested Copy of that, & Colo. Mercers Letter of Attorney to his Brother whilst I was down; but I have requested Mr James Mercer to furnish me with these Papers as soon as possible, in order that they may be forwarded to Mr Montague.
I have only my best respects to add to Mrs Tayloe, & to assure you that I am with very great esteem Dr Sr Yr Most Obedt Hble Servt

Go: Washington

